      Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    CHRISTOFF WILLIAMS                                         CIVIL ACTION

    VERSUS                                                       NO. 20-2722

    WALMART, INC.                                           SECTION “R” (5)



                          ORDER AND REASONS


       Before the Court is plaintiff Christoff Williams’s motion for new trial.1

Defendant Walmart, Inc. (“Walmart”) opposes the motion. 2              For the

following reasons, the Court denies the motion.



I.     BACKGROUND

       This case arises from a slip-and-fall that occurred at Walmart’s

Supercenter Facility in New Orleans, Louisiana on August 14, 2019. 3 At his

deposition, plaintiff testified that he was shopping for school supplies at

Walmart when he slipped and fell on a banana.4 Plaintiff testified that he did

not see the banana before he fell. 5


1      R. Doc. 28.
2      R. Doc. 30.
3      R. Doc. 1-1 at 1, ¶¶ 2, 4.
4      R. Doc. 16-3 at 3, 5 (Williams Deposition at 55:1-25, 61:16-21).
5      Id. at 5 (Williams Deposition at 61:16-21).
      Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 2 of 10




       On August 13, 2020, Williams filed suit in state court alleging that

Walmart’s negligence caused the accident and resulting injuries.6          On

October 6, 2020, defendant removed to federal court, contending that the

requirements of diversity jurisdiction under 28 U.S.C. § 1332 are satisfied. 7

       On April 20, 2021, Walmart moved for summary judgment. 8 Plaintiff

opposed the motion. 9 The Court granted Walmart’s motion because plaintiff

failed to show that Walmart had constructive notice that the banana was on

the floor. 10 Now, plaintiff moves under Federal Rules of Civil Procedure 59

and/or 60 for a new trial, on the grounds that he has uncovered new evidence

supporting his allegation that Walmart had constructive notice of the

banana.11 The Court considers the motion below.



II.    LEGAL STANDARD

       Plaintiff cites both Federal Rules of Civil Procedure 59 and 60 in his

motion for a new trial. 12 Specifically, plaintiff moves for a new trial under

Rule 59(a)(1)(B), which states that a court may grant a new trial “after a


6      R. Doc. 1-1 at 2, ¶ 5.
7      R. Doc. 1 ¶¶ 5-17.
8      R. Doc. 16.
9      R. Doc. 18.
10     R. Doc. 26.
11     R. Doc. 28.
12     R. Doc. 28-1 at 1-2.
                                      2
    Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 3 of 10




nonjury trial, for any reason for which a rehearing has heretofore been

granted in a suit in equity in federal court.” Fed. R. Civ. P. 59(a)(1)(B). But

in this case, a nonjury trial never occurred, and instead, the Court resolved

the case on summary judgment. The Court thus construes plaintiff’s Rule

59(a)(1)(B) motion as a motion to “alter or amend the judgment” under Rule

59(e). See Patin v. Allied Signal, Inc., 77 F.3d 782, 785 n.1 (5th Cir. 1996)

(holding that a motion for reconsideration styled as a motion for a new trial

following a summary judgment was properly analyzed as a Rule 59(e) motion

to reconsider entry of summary judgment).

      Rule 59(e) permits a party to file “a motion to alter or amend a

judgment . . . after the entry of the judgment.” Fed. R. Civ. P. 59(e). A district

court has “considerable discretion” under Rule 59(e). See Edward H. Bohlin

Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993). But “reconsideration of

a previous order is an extraordinary remedy which should be used sparingly.”

Fields v. Pool Offshore, Inc., No. 97-3170, 1998 WL 43217, at *2 (E.D. La.

Mar. 19, 1998). The Court must “strike the proper balance between two

competing imperatives: (1) finality, and (2) the need to render just decisions

on the basis of all the facts.” Edward H. Bohlin Co., 6 F.3d at 355. To prevail

on a Rule 59(e) motion, a moving party must show at least one of the

following: (1) the motion is necessary to correct a manifest error of fact or


                                        3
    Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 4 of 10




law; (2) the movant presents newly discovered or previously unavailable

evidence; (3) the motion is necessary in order to prevent manifest injustice;

or (4) the motion is justified by an intervening change in the controlling law.

Fields, 1998 WL 43217, at *2.

      Both Rule 59(e) and Rule 60 allow a party to move for reconsideration

of a judgment based on newly discovered evidence. See Thomas v.

Chambers, No. 18-4373, 2019 WL 485781, at *2 (E.D. La. Feb. 7, 2019)

(“Rule 59 and Rule 60(b)(2) share the same standard for granting relief on

the basis of newly discovered evidence.” (quoting Compass Tech., Inc. v.

Tseng Labs., Inc., 71 F.3d 1125, 1130 (3d Cir. 1995))). A motion to reconsider

based on an alleged discovery of new evidence should be granted only if: “(1)

the facts discovered are of such nature that they would probably change the

outcome; (2) the facts alleged are actually newly discovered and could not

have been discovered earlier by proper diligence; and (3) the facts are not

merely cumulative or impeaching.” Ferraro v. Liberty Mut. Fire Ins. Co.,

796 F.3d 529, 534 (5th Cir. 2015) (quoting Johnson v. Diversicare Afton

Oaks, LLC, 597 F.3d 673, 677 (5th Cir. 2010)).




                                      4
     Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 5 of 10




III. DISCUSSION

      Plaintiff bases his motion on a single piece of purportedly new

evidence: an affidavit from Dynel Perkins, another shopper at Walmart,

which states that Ms. Perkins saw the banana on the floor “shortly after

entering the store” around 8:00 p.m. 13 Previously, plaintiff had stated that

he did not know how long the banana was on the ground. 14 It was plaintiff’s

failure to satisfy this “temporal” requirement that warranted the granting of

summary judgment for defendant.15        But plaintiff’s “newly discovered”

evidence does not provide grounds for reconsideration because the facts

alleged in the affidavit are not actually “newly discovered” and could have

been discovered earlier by proper diligence. See Ferraro, 796 F.3d at 534.

      Plaintiff did not obtain Ms. Perkins’s affidavit until June 15, 2021, 16

almost a month after the Court granted defendant’s motion for summary

judgment. 17 However, plaintiff was aware there was an eyewitness to his

accident several months before Walmart moved for summary judgment. In

plaintiff’s December 3, 2020 initial disclosure, he stated that “eyewitnesses

to the incident who may be identified as the investigation of this matter


13    R. Doc. 28-4 ¶¶ 3-4.
14    R. Doc. 16-3 at 7-8 (Williams Deposition at 98:15-16).
15    R. Doc. 26 at 10-11.
16    R. Doc. 28-4 at 2.
17    R. Doc. 26 (granting summary judgment on May 17, 2021).
                                     5
     Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 6 of 10




continues” were “likely to have discoverable information.” 18 Plaintiff also

had video footage showing the witness in the store, provided by defendant in

its December 2, 2020 initial disclosure.19 Additionally, in his witness list,

filed on April 27, 2021, plaintiff included “[t]he eyewitness to the incident

identified as ‘Dinel.’” 20

      In addition to being aware of the witness, plaintiff also recognized the

importance of the witness’s testimony to the success of his claim. Given that

plaintiff lacked evidence that Walmart either created or had actual notice of

the banana, Louisiana’s merchant slip-and-fall statute required that he

demonstrate that Walmart had constructive notice of the condition. La. Rev.

Stat. § 9:2800.6(B)(2). A claimant demonstrates constructive notice when

he “prove[s] that the condition existed for such a period of time that it would

have been discovered if the merchant had exercised reasonable care.” La.

Rev. Stat. § 9:2800.6(C)(1). Therefore, as recognized in plaintiff’s opposition

to summary judgment, to show constructive notice, he had to produce

evidence supporting his assertion that the banana was present for a sufficient

period of time.21 In plaintiff’s opposition, he speculated, based on Walmart’s




18    R. Doc. 30-1 at 1.
19    R. Doc. 18-2.
20    R. Doc. 19 at 1.
21    R. Doc. 18 at 3.
                                      6
     Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 7 of 10




security footage, that the witness saw the banana on the floor several minutes

before plaintiff’s fall.22   Despite plaintiff’s reliance on this witness in

opposing summary judgment, plaintiff states in both his opposition and his

motion for reconsideration that, “several attempts to make contact with Ms.

Perkins to obtain her testimony prior to filing the opposition” were

ultimately “unsuccessful.”23

      Given that plaintiff knew there was a witness, knew the witness’s name,

and had video footage of the witness, the Court finds that the witness’s

affidavit is evidence that plaintiff could have discovered earlier through

proper diligence. See Knight v. Kellogg Brown & Root Inc., 333 Fed. App’x

1, 6 (5th Cir. 2009) (requiring plaintiffs to “adequately explain why they did

not obtain” evidence before summary judgment); see also ICEE Distribs.,

Inc. v. J&J Snack Foods Corp., 445 F.3d 841, 847-48 (5th Cir. 2006) (“[A]n

unexecuted failure to present evidence available at the time of summary

judgment provides a valid basis for denying a subsequent motion for




22    R. Doc. 18 at 3 (“Assuming that the banana was on the floor at the time
      the witness entered the aisle, that the witness did not drop a banana,
      and that the witness did not see anyone drop a banana, the banana
      would have been on the floor for at least five (5) minutes prior to
      Plaintiff falling after entering the aisle . . . .”).
23    R. Doc. 28-1 at 2; R. Doc. 18 at 3 n.10.
                                         7
     Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 8 of 10




reconsideration.” (quoting Templet v. HydroChem, Inc., 367 F.3d 473, 479

(5th Cir. 2004))).

      In addition to presenting newly discovered evidence, plaintiff must

also show that it is “the type of ‘new evidence’ that a truly diligent litigant

would be powerless to unearth.” See Ferraro, 796 F.3d at 534. Discovery in

this case closed on April 27, 2021, 24 the same day that plaintiff filed his

opposition to Walmart’s motion for summary judgment. 25 During discovery,

plaintiff never noticed the witness’s deposition or had a subpoena issued for

her attendance at a deposition, even though he apparently knew where to

contact her. And despite plaintiff’s purported lack of success in making

contact with Ms. Perkins, plaintiff never asked the Court to continue the

discovery deadline, nor did plaintiff ask the Court to deny or defer

defendant’s motion for summary judgment until additional discovery could

be completed. See Fed. R. Civ. P. 56(d) (providing that the Court may defer

ruling on summary judgment pending necessary discovery); see also Barber

v. Spinal Elements, No. 18-6914, 2019 WL 5810304, at *3 (E.D. La. Nov. 7,

2019) (stating that a plaintiff’s argument about his inability to depose a

witness before summary judgment “could, and should, have been made




24    Id. at 2.
25    R. Doc. 18.
                                      8
     Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 9 of 10




before the judgment [was] issued,” especially given that Rule 56(d) “offer[s]

a clear mechanism for just such a response” (quoting Matter of Life Partners

Holdings, Inc., 926 F.3d 103, 128 (5th Cir. 2019))). Plaintiff simply offers the

conclusory and unsupported assertion that he made efforts to contact Ms.

Perkins that were unsuccessful.26

      Because plaintiff did not “take the proper steps to [e]nsure

consideration of this” affidavit, the Court will not “slip it into the record

through the motion for reconsideration.” See Waltman v. Int’l Paper Co.,

875 F.2d 468, 474 (5th Cir. 1989) (denying a plaintiff’s motion for

reconsideration because although the plaintiff did not have the deposition at

the time of summary judgment, she did not file a motion for continuance, or

ask “the court for permission to supplement her motion in opposition to

summary judgment when the deposition became available”).                 Given

plaintiff’s failure to demonstrate due diligence in pursuing available

evidence, the source of which was known or ascertainable for months, the

Court denies his motion for reconsideration.




26    R. Doc. 28-1 at 2.
                                       9
      Case 2:20-cv-02722-SSV-MBN Document 32 Filed 09/21/21 Page 10 of 10




IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES plaintiff’s motion for

reconsideration.




            New Orleans, Louisiana, this _____
                                          21st day of September, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      10
